Citation Nr: 0637107	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-06 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to May 
1983, from July 1989 to November 1989, and from July 1990 to 
June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


REMAND

The veteran contends that she currently has a low back 
disorder that was incurred during her active military 
service.  

After the case was forwarded to the Board, additional medical 
evidence was received, including VA outpatient records 
documenting treatment of the veteran in October 2005 and 
November 2005 for low back pain attributed to myositis, 
myalgia and a sprain.  The veteran has not waived her right 
to initial RO consideration of such evidence.  Thus, a remand 
is necessary. See 38 C.F.R. § 20.1304 (2006).

The Board also finds that another VA medical examination is 
necessary to make a decision on the claim.  A VA examination 
is necessary when there is (a) competent evidence of a 
current disability or a persistent or recurrent symptoms of a 
disability; (b) evidence that the veteran suffered an event, 
injury, or disease in service; (c) lay or medical evidence 
indicating that the disability or symptoms may be related to 
service; and (d) the record does not contain sufficient 
medical evidence to decide the claim.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2006).  

As noted above, recent VA outpatient records show that the 
veteran was treated for low back pain.  Service medical 
records also document treatment for low back pain in January 
1994.  The veteran has alleged that she has continued to have 
low back pain since January 1994, and a lay witness, who was 
reportedly one of the veteran's superiors and who reportedly 
served with her during her active duty, submitted a statement 
in which he indicated that he had observed the veteran suffer 
from recurrent back pain.  Although the veteran was afforded 
a VA examination in May 2003, no diagnosis pertaining to the 
low back was rendered and no medical opinion was provided 
concerning the etiology of the subsequently diagnosed low 
back disorders.  In fact, the record contains no medical 
opinion addressing the etiology of the currently diagnosed 
low back disorders.  

The Board further notes that in an August 2004 statement, the 
veteran reported that she was treated for back pain in March 
1993 at the Buffalo VA Medical Center (MC).  The procurement 
of such pertinent medical evidence is required.  

Lastly, the Board notes that the record does not reflect that 
the RO has fully complied with the notification requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) as she was not advised to submit any pertinent 
evidence in her possession and was not provided notice with 
respect to the disability-evaluation and effective-date 
elements of her claim.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that she should submit any 
pertinent evidence in her possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request that they submit the 
outstanding evidence.  In any event, it 
should obtain pertinent treatment records 
from the Buffalo VAMC in Buffalo, New 
York, including records of treatment the 
veteran reportedly received in March 
1993.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disorders.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the claims folder 
review and the examination results, the 
examiner should provide an opinion with 
respect to each currently present low 
back disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed must also be provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, she and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


